Citation Nr: 0217796	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to an effective date earlier than July 6, 
1991, for the grant of service connection for cold 
injuries of the feet and hands.

3.  Entitlement to an effective date earlier than January 
12, 1998, for the grant of separate ratings for cold 
injuries of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to July 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Washington, 
District of Columbia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for HIV.  This appeal also arises from a 
January 1999 rating decision that established separate 
ratings for each limb for the veteran's service-connected 
cold injuries of the feet and arms and assigned an 
effective date of January 12, 1998, for that increase.  
This appeal also arises from a January 2002 rating 
decision that found that an effective date earlier than 
July 6, 1991, was not warranted for the grant of service 
connection for cold injuries of the hands and feet.


FINDINGS OF FACT

1.  It is as likely as not that the veteran became 
infected with HIV during her active duty service.

2.  On September 13, 2001, and August 21, 2002, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal 
of her appeals was requested on the issues of an effective 
date earlier than July 6, 1991, for the grant of service 
connection for cold injuries of the feet and hands and an 
effective date earlier than January 12, 1998, for the 
grant of separate ratings for cold injuries of the hands 
and feet.


CONCLUSION OF LAW

1.  HIV was incurred in service.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2002).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met for the issues of entitlement 
to an effective date earlier than July 6, 1991, for the 
grant of service connection for cold injuries of the feet 
and hands and an effective date earlier than January 12, 
1998, for the grant of separate ratings for cold injuries 
of the hands and feet.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for HIV.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).  The Board notes that the criteria of the 
VCAA and the actions required of VA by the enacting 
regulations have not been fully completed.  However, the 
Board also finds that the appellant's claim can be 
granted.  Therefore, she does not require further 
assistance to substantiate the claim.

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Disability that is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.

The veteran served on active duty from June 1988 to July 
1991.  The veteran was diagnosed as HIV positive in April 
1995.

A November 29, 1995, private physician's letter states 
that, "Given her presenting CD-4 count...it is reasonable to 
assume that she was more than likely infected more than 6 
1/2 years ago since the decline in CD-4 count per year 
averages 125."  This estimate would place the time of 
infection as approximately prior to May 29, 1989.

The veteran was seen for a VA systemic conditions 
examination on November 13, 1996.  That examination notes 
that the veteran was HIV positive.  An undated addendum to 
that examination states that "a review of the C-file 
indicates that the veteran was first found to be positive 
for p24 antigen in April of 1995.  There is no other 
documentation of the veteran being HIV+VE prior to this 
date.  Her last CD4 count was 230 in 8/1996.  However, I 
feel low CD4 counts cannot be used to reliably give the 
time of onset of HIV infection."

A June 26, 1998, private physician's statement notes that 
the veteran was diagnosed in April 1995 with HIV 
infection.  This was presumably an acute infection based 
on a negative Elisa test (documentation of which is not in 
the record).  The CD4 count was markedly suppressed at 
131.  The physician believed that these findings were 
inconsistent and that is was likely that the veteran had 
been infected with HIV for several years at that time.  
Her history suggested several potential HIV related 
symptoms in 1989 and 1990.  

The physician noted that although CD4 cells usually fall 
during primary infection, a fall to the above level 
(particularly with a decrease in CD4 to 18 percent) was 
much more extreme than was usually seen.  In addition, 
there was usually a return of CD4 to near baseline that 
was not seen in subsequent measurements.  For these 
reasons, the physician stated that, "it seems likely that 
[the veteran] had been infected for several years before 
the diagnosis in 1995."  The physician noted that HIV 
Elisa tests could read negative in late stage patients 
because of immune dysregulation.

A July 24, 1998, private physician's letter contains an 
opinion that, "it is my expert opinion that [the veteran] 
was most likely infected sometime during the late 1980's 
while she was enlisted in the United States Army."  The 
physician noted documentation that as of January 5, 1989, 
the veteran had not been tested for HIV.  A review of the 
veteran's records from April 1995, when she was diagnosed 
with HIV, showed that the physicians at that time felt she 
was suffering from a "probable acute retrovirus syndrome."  
The physician felt that impression was in error.  The 
principal reason for that impression was that her CD4 
count was low (131) and her p24 antigen was positive 
(p24>750).  Her HIV antibody screen was reportedly 
negative.  

The physician felt that was clearly a false negative.  
While CD4 counts do drop during the acute retroviral 
syndrome, they always rebound to normal or near normal 
levels.  Review of her subsequent CD4 counts shows her 
counts were consistently and severely depressed in both 
absolute number and percent to levels diagnostic of AIDS.  
This is consistent with a long-standing HIV infection, not 
an acute retroviral syndrome.  The veteran also had 
already suffered opportunistic infections that have only 
been documented in persons with severe immunosuppression 
due to long-standing HIV infection/AIDS.  The physician 
further noted that while in the army the veteran was 
repeatedly treated for recurrent pelvic infections, yeast 
infections, and respiratory infections.  The physician 
felt that those documented illnesses were essentially 
pathoneumonic for HIV-related illnesses in women.

Another July 24, 1998, letter from a different private 
physician shows that the physician interviewed the veteran 
on three occasions and reviewed her medical records.  That 
physician provided an opinion that the veteran "most 
likely became infected with the Human Immunodeficiency 
Virus between five (5) and seven (7) years prior to her 
diagnosis by Western Blott in April 1995."  That would 
place the date of infection from April 1988 to April 1990.  
The physician further opined that evidence existed in the 
veteran's medical records which should have suggested to 
her treated physicians that the veteran had the standard 
repeat HIV serum study within three months of her negative 
HIV study in November 1990.  

The physician noted that most experts agree that AIDS 
occurred approximately five to seven years after initial 
infection.  Since the veteran likely had AIDS at the time 
of diagnosis, it was reasonable to expect that she was 
exposed five to seven years prior to diagnosis.  The 
physician noted that the veteran was treated on six 
occasions for vaginal related conditions over a 20-month 
period in service.  The physician felt that her evaluation 
should have included HIV serum Elisa and possibly Western 
Blott studies as performed in 1990, but also repeat 
studies three months later to account for false negatives.  
The physician further noted that the veteran had a sexual 
partner prior to and during her military service who was 
believed to have AIDS.

In a June 26, 2001, letter a service physician wrote that 
he was the veteran's primary care physician.  The 
physician noted that there was no record of the veteran 
being tested for HIV in 1991 when separating from service.  
She was diagnosed with HIV infection in April 1995, with 
very low CD4 lymphocyte count, the primary cell targeted 
for destruction by HIV.  Studies indicated that most 
patients have normal CD4 counts unless they have been 
infected for several years.  Some patients start with a 
low CD4 count when they first become infected, but almost 
always return to normal until very late in the disease 
process.  The veteran's count was first measured at 212 
(13 percent) and had not changed significantly since that 
time with a measurement of 186 (13 percent) in November 
2000.  This suggested that her HIV infection was well 
established when identified in 1995.  During that same 
year, she developed opportunistic thrush, an opportunistic 
infection that almost never occurs until the late stages 
of the disease.

The physician notes that the definitive proof for service 
connection does not, nor will it ever, exist because HIV 
testing was not done at the time of her separation from 
service.  There was, however, solid evidence to support 
the contention that she was infected with HIV long before 
she was identified in 1995 and in fact, could have been 
infected in 1991.  The physician believed that this 
evidence, though by necessity an opinion, nonetheless more 
than adequately established a reasonable connection to 
active duty service.

A November 21, 2001, VA examination shows that the veteran 
had several documented yeast infections and vaginal 
infections during service.  In addition, she had pap 
smears that were slightly atypical and abnormal and she 
was constantly sick with different types of bronchitis.  
The patient was with a partner from high school and they 
had two children.  She left her husband and went into the 
military in 1988.  She had another sexual partner in the 
military from 1988 until 1991 and in addition, when she 
went home to see her children continued to have sexual 
relations with her the father of her children.  She was 
discharged from the military in 1991.  She had another 
sexual partner from 1991 until she was diagnosed with HIV.

The veteran continued to have intermittent vaginal pain 
and vaginal infections with Trichomonas and Gardnerella.  
In April 1995, she was hospitalized.  Her first HIV test 
was negative.  However, her CD4 count was low and another 
HIV test was positive.  The veteran denied ever being 
tested for HIV prior to that time.  In addition to a high 
fever, transaminitis, and leukopenia, the veteran also had 
thrush and a vaginal infection during that hospital stay.  
The examiner diagnosed "HIV/AIDS."

The examiner reviewed the medical records, and concluded 
that it was impossible to say when the veteran contracted 
HIV.  However, a detailed sexual history indicated that 
her first partner from the 1960's until she entered 
service and intermittently after that, was HIV positive 
and died in September 2001 of AIDS.  Therefore, the 
examiner felt that it was likely that this partner had 
infected the veteran.  Knowing this information, the 
examiner felt it was likely that the veteran was HIV 
positive prior to 1995.  At what point the veteran was 
positive could not be determined retrospectively.  The 
examiner felt that the stage of the veteran's HIV when 
identified in 1995 made it very unlikely that the 1995 
admission was an acute seroconversion admission.  All this 
information supported the fact that she had HIV for years 
prior to her diagnosis in 1995, but exactly when she 
converted could not be established.

All medical opinions agree that the veteran was HIV 
positive prior to the detection of that infection in April 
1995.  While the physicians agree that it is impossible to 
definitively place the date of infection, the majority of 
the evidence agrees that the most likely date of infection 
was during the veteran's service from June 1988 to July 
1991.  Other opinions find it impossible to speculate as 
to a date of onset, but agree that the veteran probably 
was infected years prior to April 1995.  

The evidence also shows that the veteran's sexual partner 
from 1968 to 1989 has recently died of AIDS and that is 
the most likely source of her infection.  The veteran has 
stated that during her active duty service she continued 
to have sexual relations with that partner.  While the 
veteran may have contracted HIV from that partner prior to 
entering service, the evidence tends to suggest that her 
most probable window of infection was during service.  
Therefore, having evaluated the evidence, the Board finds 
that it is at least as likely as not that the veteran's 
infection occurred during active duty service.

Accordingly, the Board finds that it is as likely as not 
that the veteran became infected with HIV during her 
active duty service.  Therefore, service connection for 
HIV is granted.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310 (2002).

II.  Entitlement to an effective date earlier than July 6, 
1991, for the grant of service connection for cold 
injuries of the feet and hands and an effective date 
earlier than January 12, 1998, for the grant of separate 
ratings for cold injuries of the hands and feet.

The veteran also perfected appeals for an effective date 
earlier than July 6, 1991, for the grant of service 
connection for cold injuries of the feet and hands and an 
effective date earlier than January 12, 1998, for the 
grant of separate ratings for cold injuries of the hands 
and feet.  Service connection was granted for cold 
injuries of the feet and hands the day following the 
veteran's separation from service.  Service connection 
cannot be effective until after the veteran's separation 
from active service.  38 C.F.R. § 3.400(b)(2)(i).  

The separate ratings for cold injuries of the hands and 
feet were assigned pursuant to a new regulation that was 
effective January 12, 1998, and the effective date of that 
grant was the effective date of that regulation, which 
cannot be applied prior to its effective date.  See 62 
Fed. Reg. 65219 (Dec. 11, 1997).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  
Withdrawal may be made by the appellant or by her 
authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the 
appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

On September 13, 2001, and August 21, 2002, prior to the 
promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal 
of her appeals was requested on the issues of an effective 
date earlier than July 6, 1991, for the grant of service 
connection for cold injuries of the feet and hands and an 
effective date earlier than January 12, 1998, for the 
grant of separate ratings for cold injuries of the hands 
and feet.

The Board finds that the appellant has withdrawn her 
appeal on the issues of entitlement to an effective date 
earlier than July 6, 1991, for the grant of service 
connection for cold injuries of the feet and hands and an 
effective date earlier than January 12, 1998, for the 
grant of separate ratings for cold injuries of the hands 
and feet.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to 
review the appeals on the issues of entitlement to an 
effective date earlier than July 6, 1991, for the grant of 
service connection for cold injuries of the feet and hands 
and an effective date earlier than January 12, 1998, for 
the grant of separate ratings for cold injuries of the 
hands and feet.  Those appeals are dismissed without 
prejudice.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (2002).


ORDER

Entitlement to service connection for HIV is granted.

The appeals on the issues of entitlement to an effective 
date earlier than July 6, 1991, for the grant of service 
connection for cold injuries of the feet and hands and an 
effective date earlier than January 12, 1998, for the 
grant of separate ratings for cold injuries of the hands 
and feet are dismissed.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

